United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 17, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-10599
                          Conference Calendar


JOHN T. ESPINOZA,

                                      Plaintiff-Appellant,

versus

THE CITY OF FORT WORTH,

                                      Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:00-CV-01623
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     John T. Espinoza has filed an application for leave to

proceed in forma pauperis (IFP) on appeal following the district

court’s unfiling of his fifth postjudgment motion to vacate the

denial of relief on his 42 U.S.C. § 1983 action, which has

already been affirmed on direct appeal by this court.        By moving

for leave to proceed IFP, Espinoza is challenging the district

court’s certification that IFP should not be granted on appeal




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10599
                                 -2-

because his appeal is not taken in good faith.      See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     Espinoza has not made a meritorious challenge to the

district court’s denial of IFP and has not shown that he will

raise a nonfrivolous issue on appeal.      See 28 U.S.C.

§ 1915(a)(3).   Espinoza’s request for IFP status is DENIED, and

his appeal is DISMISSED as frivolous.      See Baugh, 117 F.3d at 202

& n.24; 5TH CIR. R. 42.2.

     Espinoza is also cautioned that any additional frivolous

appeals filed by him will invite the imposition of sanctions.      To

avoid sanctions, Espinoza should review any newly filed appeals

to ensure that they are not frivolous.

     MOTION DENIED.   APPEAL DISMISSED.    SANCTIONS WARNING GIVEN.